Per Curiam,
This was an issue sent from the orphans’ court of Wyoming county into the court of common pleas of said county, for trial, in which Seth L. Keeney, as executor of the last will and testament of P. M. Osterhout, deceased, was plaintiff, and E. S. Handrick was defendant. The issue was to try the question of ownership of seven bonds, of $1,000 each, formerly the property of the said P. M. Osterhout, deceased. The defendant contended that the bonds in question had been given to him by the deceased, shortly before Ms death. The plaintiff contended that there had been no such valid gift, and that he was *227entitled to the possession of said bonds, as the executor of the estate of Osterhout.
The whole case turned upon the sufficiency of the evidence to sustain the gift. There was no question as to the delivery of the bonds by the testator to the defendant, who was his son-in-law. It was alleged, however, that the language of the testator, at the time of the delivery, and in connection therewith, was equivocal. Conceding this to be so, the meaning of testator’s language was for the jury. It is idle to say that it was not consistent with a gift, and there was other evidence in the cause tending to show that it was intended by the testator as a gift. In any event there was sufficient evidence upon this jxfint to submit to the jury, and, as it appears to have been submitted upon careful and satisfactory instructions by the court, we see no reason why the judgment should be disturbed.
Judgment affirmed.
Osteri-iout’s Estate. Keeney’s Appeal.
Per Curiam,
March 28, 1892:
This is a branch of the same case as Keeney v. Handrick, just decided. It is specified as error that the judge of the orphans’ court approved of the verdict of the common pleas. Having held that there was no error in the trial of that issue, it follows that it was not error to approve the finding of the juiy-
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.